Opinion by
Judge Lindsay :
The report of the arbitrators shows that a copy of their award was not delivered to appellant, and there is nothing in the record indicating a waiver of the right to require a copy thereof upon his part. Subsec. 3, Sec. 6, Chapter 3, Revised Statutes, provides that, “When the award is made out, one copy thereof shall be delivered to each of the contending parties and the original returned to the court, on which the arbitrators shall note the time of déliv-ering a copy to each party.”
Until this is done the court can not proceed to1 render judgment enforcing the finding of the arbitrators, unless the parties waive or have waived their right to insist that the statute shall be obeyed. Appellant’s exception as to the failure of the arbitrators to observe this provision of the law should have been sustained and the award set aside.
The failure of appellant to answer did not entitle appellees to judgment by confession. .
They consented to submit the controversy to, arbitrators without an answer from him, and when his exceptions to the award were overruled an answer would have availed him nothing, unless he had attempted to impeach it upon, some equitable ground. He may *410not have been able to do this and he has a right still to answer and have the matters in litigation settled by the court.

Dulin, James, for appellant.


Ireland, G. N. Brown, Jones, for appellee.

Judgment reversed and cause remanded for further proceedings not inconsistent herewith.